Exhibit 10.1

 

LOGO [g893864g88g41.jpg]

Career Education Corporation

2015 Annual Incentive Award Program

for Key Executives

pursuant to the

2008 Incentive Compensation Plan



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

ARTICLE 1

PURPOSE AND PERFORMANCE PERIOD

1.1 Purpose. This document is created to set forth the terms and conditions for
certain Grantees who have been selected to participate in the Annual Incentive
Award portion of the Plan for calendar year 2015. To the extent that there is
any conflict between the terms of this document and the terms of the Plan, the
Plan shall control. It is the intent of the Company that amounts that become due
pursuant to this program will qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code.

1.2 Performance Period. This document is effective for certain eligible Annual
Incentive Awards calculated for Grantees under the Plan relating to calendar
year 2015.

1.3 Continued Employment. Unless otherwise determined by the Committee, and
subject to Section 1.4 hereof, a Grantee must be employed by the Company or an
Affiliate on the last day of the Performance Period in order to be eligible to
receive an Annual Incentive Award payment hereunder.

1.4 No Misconduct. If at any time prior to the date the Annual Incentive Award
is paid by the Company a Grantee is determined by the Committee to have engaged
in Misconduct, then no such Annual Incentive Award shall be paid to such
Grantee.

ARTICLE 2

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. The following words and phrases shall have
the following meanings:

2.1 “General Program” means the Career Education Corporation 2015 Annual
Incentive Award Program.

2.2 “Misconduct” means any one of the following in which a Grantee may engage
during the Performance Period or any time thereafter, but prior to the date the
Annual Incentive Award is paid: (a) any act of intentional misconduct,
dishonesty, gross negligence, conscious abandonment, or neglect of duty; (b) any
violation of the Company’s Code of Conduct, policies on maintaining
confidentiality of proprietary information, Code of Ethics or non-discrimination
or anti-harassment policy; (c) any commission of a criminal activity, fraud, or
embezzlement; (d) any failure to reasonably cooperate in any investigation or
proceeding concerning the Company or any of its Affiliates; (e) any unauthorized
disclosure or use of confidential information or trade secrets; or (f) any
violation of any enforceable restrictive covenant, such as a non-compete,
non-solicit, or non-disclosure agreement between the Grantee and the Company.

2.3 “Performance Period” means the calendar year ending December 31, 2015.

2.4 “Plan” means the Career Education Corporation 2008 Incentive Compensation
Plan.

2.5 “Program” means this 2015 Annual Incentive Award Program for Key Executives
which is established under the Plan.

2.6 “Revenue” means the Company’s revenue from continuing operations as reported
on the Company’s Form 10-K for the year ending December 31, 2015 (which is
prepared in accordance with the generally accepted accounting principles of the
U.S).

 

Program Effective January 1, 2015   Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

ARTICLE 3

ELIGIBILITY

3.1 Eligibility. The Grantees for the Performance Period have been designated as
eligible hereunder in accordance with the Plan. The Grantees participating
hereunder for the Performance Period are: Jeffrey Ayers, Lysa Clemens, Jeffrey
Cooper, Jason Friesen, Diane Auer Jones, Reid Simpson and Scott Steffey.

ARTICLE 4

ANNUAL INCENTIVE AWARD AMOUNTS

4.1 Amount. So long as the Company achieves Revenue for the Performance Period
of at least $600 million, each Grantee hereunder will be eligible to receive the
Annual Incentive Award set forth next to such Grantee’s name in the table below.
Provided, however, that annual award payments will not exceed the maximum
threshold provided in the Plan.

 

Name of Grantee

  

Position of Grantee

   Annual Incentive
Award Amount  

Ayers, Jeffrey

   Sr. Vice President, General Counsel & Corp Secretary    $ 570,000   

Clemens, Lysa

   Sr. Vice President, & Chief Career Schools Officer    $ 585,750   

Cooper, Jeffrey

   Sr. Vice President, & Chief Compliance Officer    $ 305,000   

Friesen, Jason

   Sr. Vice President, & Chief University Officer    $ 600,000   

Jones Auer, Diane

   Sr. Vice President, & Chief External Relations Officer    $ 343,125   

Simpson, Reid

   Sr. Vice President & Chief Financial Officer    $ 743,750   

Steffey, Scott

   President & Chief Executive Officer    $ 2,337,500   

ARTICLE 5

COMMITTEE DISCRETION

5.1 Committee Discretion. The Committee retains the discretion to reduce, but
not increase, the Annual Incentive Award of any Grantee in its sole and absolute
discretion. Any such reduction may be made for any reason, including
satisfaction or non-satisfaction of subjective factors, that the Committee may,
in its sole and absolute discretion, consider.

 

Program Effective January 1, 2015   Page 3 of 3